Title: From Alexander Hamilton to Henry Miller, 17 November 1794
From: Hamilton, Alexander
To: Miller, Henry


Pittsburgh November 17th 1794
Sir
It has already been settled that an Office of Inspection is to be opened in each of the counties of this Survey. It remains to settle what is to be done with regard to unpaid arrears. As it has so happened that Offices have not been regularly opened in some of the Counties which would involve legal difficulties in the collection of arrears, and as that collection if extended to the arrears for the whole time, would occasion a burthen greater than could probably be borne without real distress; it appears to me adviseable to require the payment of the duty in arrear only for the year which ended the first of July last.
In the adjustment of this arrear the rate of duty per annum according to the capacity of the still appears to be at this time the only legal & practicable rule with regard to those who did not enter their stills & avail themselves of some other of the options allowed by law.
It has been much insisted upon, that this part of the Country could not without oppression pay the duty in cash. The supply of the Western Army enables us to accommodate in this particular, an option may therefore be either to pay in cash or in Whiskey. The whiskey to be delivered by the party paying at the place where the Office of Inspection for the County is kept, unless where it is most convenient both to the party & to the Public that it be delivered at some other place to be agreed upon between the Inspector of the Revenue for the survey and the Agent for procuring Whiskey for the Army, who is Prestly Neville Esqr. The whiskey received in payment is to be delivered to the said Prestley Neville, whose receipt for it will be accepted at the Treasury as a remittance for the amount. Mr. Neville will receive it at the place of delivery and provide for its transportation to where it is wanted.
The price at which whiskey is to be received, is three Shillings & Six pence Pennsylvania currency per gallon.
With consideration & Esteem   I am &c.
Alexander Hamilton
The Supervisor of the Revenue
